Title: From Alexander Hamilton to Andrew G. Fraunces, 2 July 1793
From: Hamilton, Alexander
To: Fraunces, Andrew G.



Treasury Department, July 2, 1793.
Sir,

I received your application of yesterday, respecting two warrants drawn by the late Board of Treasury. I do not think it necessary at present, to answer the several questions stated in your former letter, to which you refer. All I can say on the subject is, that as far as can now be judged, these warrants will constitute a good demand in favor of the holders upon the public: But there are some unsettled matters which prevent my giving you now a final opinion on the point.
I am Sir, your obedient servant,

Alex. Hamilton.
Mr. Andrew G. Frances.

